Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant claims reducing venous neointimal hyperplasia of an arteriovenous fistula or graft in a mammal, wherein said method comprises applying stem cells to an adventitia of a vein of said arteriovenous fistula or graft under conditions wherein venous neointimal hyperplasia (VNH) formation of said arteriovenous fistula or graft is reduced.

Double Patenting
	There is no Double Patenting over the allowed parent 15/097070 (US Pat 10286116) or 16/400962 (US Pat 10722615) because the parent was restricted (7/27/17) and the instant claims correspond to group I from that restriction and the allowed claims in 10286116 & 10722615 correspond to groups II & III respectively.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of the specific exemplified ECM matrix material combined with mesenchymal stem cells does not reasonably provide enablement for the use any stem cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform, the invention commensurate in scope with these claims.
A crucial element of applicant’s invention is the claimed application of generic “stem cells” to treat the claimed problem, i.e. VNH.  Applicant’s claim of using any stem cell  is beyond the scope of what is enabled by the instant specification.  Applicant’s exemplified therapeutic agent is a MSC combined with a specific ECM scaffold which is made from the porcine small-intestine submucosa of SIS and has been loaded with at least TGF-Beta and TGF-2.  The material, as identified by applicant is sold as CorMatrix (see  http://www.cormatrix.com/).  The claim limitation “extracellular matrix material” is far too broad to be considered enabled by the limited disclosure.  First of all “stem cell” itself is a diverse, would encompass thousands of different cell types which would produce thousands of different materials with unique biochemical structure and properties.  
The claim limitation “material” suggests perhaps that a component of the ECM could be used in the claimed invention and as such is further far too broad since ECMs are composed of a vast variety of different proteoglycans, polysaccharides or simple structural proteins like collagen most or all of which are already present in the venous environment where treatment is desired thereby suggesting that those simple parts (or materials) of ECM would not have applicant’s desired therapeutic effect.  The claimed invention cannot be considered to be enabled given the limited showing in the specification.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988), stated that the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  First there is no clear reduction to practice of the claimed invention as no disclosed embodiment appear to have actually treated muscle atrophy in the indicated patients.

Thus, because of the constructed scope of “an extracellular matrix material,” it would require undue experimentation to practice the invention as claimed.  See MPEP 2164.  Various venous imperfections and defects have been treated using ECM materials quite different from that exemplified and the result is often a thickening (strengthening) of the vessel which would seem to be contrary to applicant’s treatment of a hyperplasia (see for example 9198668 and 2005/0096735 [0037] & [0077]).
Further unpredictability about what needs to be included in the therapeutic composition as a is provided by the art in 5773479 (see Figs) which suggests that the levels of growth factors (particularly TGF-Beta) need to controlled to treat VNH but 5620687 (see whole document) suggests antagonizing or removing TGF-Beta.
  "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that  may or may not be workable -Tossing out the mere germ of an idea does not constitute enabling disclosure." Genentech Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997). 

"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved."
	While the use of mesenchymal stem cell is enabled, the use of any and all “stem cells” as claimed in claim 1 is not.  There is a great pantheon of cells currently classified as stem cells and while MSCs have been shown to be effective in wound healing and treating vasculature defects/injuries, it would require undue experimentation to determine which other stem cells would have such efficacy. Multipotent (or beyond) cells present problems both due to plasticity, i.e. differentiating into the wrong type of cell, or simple therapeutic ineffectiveness because the cells simply do not differentiate or produce useful amounts of any therapeutic factors. See N Engl J Med 376;11 nejm.org March 16, 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657